EXHIBIT 10.12




THE SHARES ISSUABLE UPON CONVERSION OF THIS SECURED CONVERTIBLE NOTE AND THE
SECURED CONVERTIBLE NOTE HAVE NOT BEEN REGISTERED UNDER THE FEDERAL OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR HYPOTHECATED IN ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH LAWS AS MAY BE APPLICABLE OR, AN
OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY, THAT AN EXEMPTION FROM SUCH
APPLICABLE LAWS EXIST.







CONVERTIBLE NOTE







$332,996.00

March 29, 2012







FOR VALUE RECEIVED, GelTech Solutions, Inc., a Delaware corporation, (the
“Company”) hereby promises to pay to the order of Michael Reger (the “Holder”),
at 777 Yamato Road, Suite 3, Boca Raton, Florida 33431, or at such other office
as the Holder designates in writing to the Company, the sum of Three Hundred
Thirty Two Thousand Nine Hundred Ninety Six Dollars ($332,996.00), which amount
includes interest at the rate of 5.0%, six months from the date of this Note
(the “Maturity Date”), unless this Note is converted into Common Stock (as
hereinafter defined) of the Company pursuant to Section 1 hereof.  While in
default, this Note shall bear interest at the rate of 12% per annum or such
maximum rate of interest allowable under the laws of the State of Florida.
Payments shall be made in lawful money of the United States.




1.

Conversion to Common Stock.  




The Holder shall have the right to convert this Note, in whole or in part, into
shares of common stock of the Company (“Common Stock”) at the rate of $0.50 per
share as adjusted (the “Conversion Price”) at any time, subject to prior
prepayment; provided, however, that prior to maturity the Holder may only make
two elections to convert this Note in part, one at any time and one during the
period commencing on the receipt of a notice from the Company under Section 2(c)
regarding the termination of the right to convert this Note in connection with a
Liquidation Event (as defined in Section 2(c)) and ending on the date on which
the conversion right terminates under Section 2(c).




(c)

Conversion Formula.  The number of shares of Common Stock issuable upon a
conversion of this Note shall be determined by dividing (i) the full principal
amount of this Note, which includes all interest that will be accrued as of the
conversion date,  including default interest if converted after the Maturity
Date,  (or the portion thereof to be converted in the event of a partial
conversion), less any principal or interest that has been prepaid as of the date
of conversion, by (ii) the Conversion Price.








1




--------------------------------------------------------------------------------




2.

Anti-Dilution Protection.  




(a)

In the event, prior to the payment of this Note, the Company shall (i) issue any
of its shares of Common Stock as a stock dividend on shares of Common Stock,
(ii) subdivide the number of outstanding shares of Common Stock into a greater
number of shares or (iii) reduce the number of outstanding shares of Common
Stock by combining such shares into a smaller number of shares, then, in such
event, the Conversion Price shall be adjusted to equal the product of (A) the
total number of shares of Common Stock outstanding immediately prior to such
event multiplied by the Conversion Price in effect immediately prior to such
event, divided by (B) the total number of shares of Common Stock outstanding
immediately after such event.




(b)

In the event, prior to the payment of this Note, the Company shall be
recapitalized by reclassifying its outstanding Common Stock (other than into
shares of Common Stock with a different par value, or by changing its
outstanding shares of Common Stock to shares without par value), or in the event
the Company or a successor corporation, partnership, limited liability company
or other entity (any of which is defined as a “Corporation”) shall consolidate
or merge with or convey all or substantially all of its, or of any successor
Corporation’s property and assets to any other Corporation or Corporations (any
such other Corporation being included within the meaning of the term “successor
Corporation” used in the context of any consolidation or merger of any other
Corporation with, or the sale of all or substantially all of the property of any
such other Corporation to, another Corporation or Corporations), or in the event
of any other material change in the capital structure of the Company or of any
successor Corporation by reason of any reclassification, reorganization,
recapitalization, consolidation, merger, conveyance or otherwise, then, as a
condition of any such reclassification, reorganization, recapitalization,
consolidation, merger or conveyance, a prompt, proportionate, equitable, lawful
and adequate provision shall be made whereby the Holder of this Note shall
thereafter have the right to purchase, upon the basis and the terms and
conditions specified in this Note, in lieu of the securities of the Company
theretofore purchasable upon the conversion of this Note, such shares,
securities or assets as may be issued or payable with respect to or in exchange
for the number of securities of the Company theretofore obtainable upon
conversion of this Note as provided above had such reclassification,
reorganization, recapitalization, consolidation, merger or conveyance not taken
place; and in any such event, the rights of the Holder of this Note to any
adjustment in the number of shares of Common Stock obtainable upon conversion of
this Note, as provided, shall continue and be preserved in respect of any
shares, securities or assets which the Holder becomes entitled to obtain.
 Notwithstanding anything herein to the contrary, this Section 2 shall not apply
to a merger with a subsidiary provided the Company is the continuing Corporation
and provided further such merger does not result in any reclassification,
capital reorganization or other change of the securities issuable under this
Note.  The foregoing provisions of this Section 2(b) shall apply to successive
reclassification, capital reorganizations and changes of securities and to
successive consolidation, mergers, sales or conveyances.











2




--------------------------------------------------------------------------------



(c)

In the event the Company, at any time while this Note shall remain outstanding,
shall sell all or substantially all of its assets, dissolve, liquidate, or wind
up its affairs (each a “Liquidation Event”), a prompt, proportionate, equitable,
lawful and adequate provision shall be made as part of the terms of any such
Liquidation Event such that the Holder of this Note may thereafter receive, upon
exercise hereof, in lieu of the securities of the Company which it would have
been entitled to receive, the same kind and amount of any shares, securities or
assets as may be issuable, distributable or payable upon any such Liquidation
Event with respect to each share of Common Stock of the Company.
 Notwithstanding the preceding, in the event of any  Liquidation Event, the
right to convert this Note shall terminate on a date fixed by the Company, such
date so fixed to be not earlier than (i) 6:00 p.m., New York time, on the 30th
day after the date on which notice of such termination of the right to convert
this Note has been given by mail to the Holder of this Note at such Holder’s
address as it appears on the books of the Company or (ii) the date that the
Company received sufficient approval of the Liquidation Event from its
shareholders and/or directors, as required by law, if later; provided, however,
that if such Liquidation Event is abandoned prior to its consummation or is not
otherwise consummated within 180 days from the date of notice referred to in (i)
above, then the conversion right of the Holder shall be reinstated.







3.

Event of Default.   Upon an Event of Default, the entire unpaid balance of this
Note then outstanding, together with accrued interest thereon, if any, shall be
and become immediately due and payable upon written notice from the Holder.  For
purposes of this Note, an “Event of Default” shall consist of any of the
following events:




(a)

The Company shall fail to pay any amounts which shall become due and payable to
Holder under this Note, whether at the Maturity Date or at any accelerated date
of maturity or at any other date fixed for payment.




(b)

The Company shall commence any case, proceeding or other action under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts; or a court shall enter an order for relief or any such
adjudication or appointment, which case, proceeding or action or order,
adjudication, or appointment, as the case may be, remains undismissed,
undischarged or unbonded for a period of 30 days, then, or any time thereafter
during the continuance of any of such events.




(c)

The Company shall fail to issue the shares of Common Stock issuable upon any
conversion of this Note within five days following the conversion date, or to
perform in any material respect any of the other material covenants or
agreements contained in this Note and not cure, if possible to cure, such
failure within 10 business days after notice thereof.




(d)

Any material representation or warranty of the Company herein shall prove to
have been false in any material respect upon the date when made.








3




--------------------------------------------------------------------------------




(e)

The occurrence of an event of default, subject to any applicable cure period,
under the Agreement.




(f)

The occurrence of a Liquidation Event.




(g)

The Company shall fail to timely pay any interest or principal pursuant to any
material indebtedness of the Company which results in the acceleration of the
maturity of such indebtedness.

 




4.

Prepayment.  




(a)

This Note may be prepaid in whole or in part at any time for cash on 15 business
days’ prior written notice, subject to the right of holder of the Note to
convert into shares of Common Stock of the Company prior to any prepayment.  The
Company shall honor any Conversion Notice (as defined in Section 5) delivered by
the Holder up to 10 days following the notice of prepayment.  




(b)

All payments made on this Note shall be applied first to any interest accrued to
the date of such payment with the remainder applied toward principal.




5.

Mechanics of Conversion.  To convert the Note into Common Stock on any date (a
“Conversion Date”), the Holder shall (i) transmit by facsimile (or otherwise
deliver), for receipt on or prior to 11:59 p.m., New York time, on such date, a
copy of an executed notice of conversion in the form attached hereto as Exhibit
1 (the “Conversion Notice”) to the Company, and (ii) surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction).  On or before the second (2nd)
business day following the date of receipt of a Conversion Notice, the Company
shall confirm that it has issued to the Holder the number of shares of Common
Stock to which the Holder shall be entitled, and shall return to the Holder a
new Note with respect to the portion of the original Note which was not
converted.  The person or persons entitled to receive the Common Stock issuable
upon a conversion of this Note shall be treated for all purposes as the record
holder or holders of such Common Stock on the Conversion Date.

6.

Conversion Shares.




(a)

The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock for the sole purpose of
issuance upon conversion of this Note not less than such aggregate number of
shares of the Common Stock as shall be issuable (taking into account the
adjustments under Section 2) upon the conversion of the Note. The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable, and
free of all taxes, liens and charges created by the Company.








4




--------------------------------------------------------------------------------




(b)

No fractional shares shall be issued upon a conversion. In lieu of any
fractional share to which the Holder would otherwise be entitled, the Company
shall pay the Holder cash equal to the product of such fraction multiplied by
the Common Stock’s fair market value at the time of conversion based on the
closing price of a share of Common Stock at such time.




(c)

The issuance of certificates for shares of the Common Stock on conversion of
this Note shall be made without charge to the Holder for any documentary stamp
or similar taxes or any other expense that may be payable in respect of the
issue or delivery of such certificates, all of which taxes and expenses shall be
paid by the Company, provided that the Company shall not be required to pay any
tax that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate upon conversion in a name other than that of
the Holder of this Note so converted and the Company shall not be required to
issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.




7.

Negative Covenant. As long as any portion of this Note remains outstanding, the
Company shall not (i) declare or pay cash dividends or make any distributions of
cash or property in respect of any equity securities of the Company, excluding
dividends on the Company’s Preferred Stock.




8.

Miscellaneous.




(a)

All makers and endorsers now or hereafter becoming parties hereto jointly and
severally waive demand, presentment, notice of non-payment and protest.




(b)

This Note may not be changed or terminated orally, but only with an agreement in
writing, signed by the parties against whom enforcement of any waiver, change,
modification, or discharge is sought with such agreement being effective and
binding only upon attachment hereto.




(c)

This Note and the rights and obligations of the Holder and of the undersigned
shall be governed and construed in accordance with the laws of the State of
Florida.




(d)

Upon the occurrence of an Event of Default under this Note, the Company shall,
upon demand, pay to the Holder the amount of any and all reasonable costs and
expenses (including reasonable attorneys’ fees) that Holder may incur in
connection with the enforcement or collection of this Note.

(e)

No failure or delay on the part of the Holder hereof in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies.








5




--------------------------------------------------------------------------------




(f)

The Company hereby, to the fullest extent permitted by applicable law, waives
presentment, demand, notice (including without limitation notice of default
(except as otherwise specifically set forth herein), notice of protest, notice
of intention to accelerate maturity, notice of acceleration of maturity and
notice of nonpayment or dishonor), protest and all other demands and notices in
connection with delivery, acceptance, performance, default, acceleration or
enforcement of or under this Note, and the bringing of suit and diligence in
taking any action to collect amounts owing hereunder or in proceeding against
any of the rights and properties securing payment hereof, and is directly and
primarily liable for the amount of all sums owing or to be owing hereon. The
Company agrees that its liability on or with respect to this Note shall not be
affected by any release of or change in any guaranty or security at any time or
by any failure to perfect or maintain perfection of any lien against or security
interest in any such security or the partial or complete unenforceability of any
guaranty or other surety obligation, in each case in whole or in part, with or
without notice and before or after maturity.  No extension of the time for the
payment of this Note made by agreement with any person now or hereafter liable
for the payment of this Note shall operate to release, discharge, modify, change
or affect the original liability of the Company under this Note.




(g)

All notices, offers, acceptance and any other acts under this Note (except
payment) shall be in writing, and shall be sufficiently given if delivered to
the addressees in person, by Federal Express or similar receipted next business
day delivery, or by facsimile delivery followed by overnight next business day
delivery to the Company at the address  set forth in the Agreement (as it may be
changed pursuant to the Agreement) and to the Holder at the address set forth in
the Agreement or such other address as the Holder by notice to the Company may
designate from time to time.  The transmission confirmation receipt from the
sender’s facsimile machine shall be evidence of successful facsimile delivery.
 Time shall be counted to, or from, as the case may be, the date of delivery.




IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date aforesaid.










 

By:  

/s/ Michael Cordani

 

 

 

Michael Cordani

 

 

 

Chief Executive Officer

 

















6




--------------------------------------------------------------------------------

EXHIBIT 1

CONVERSION NOTICE

Reference is made to the Secured Convertible Note (the “Note”) issued to the
undersigned by GelTech Solutions, Inc., (the “Company”).  In accordance with and
pursuant to the Note, the undersigned hereby elects to convert, in whole or in
part (as applicable), the principal and any accrued interest of the Note to
which this notice is attached into Common Stock of the Company, as of the date
specified below.

Date of Conversion:

 

Please confirm the following information:

Conversion Price:

 

Principal and accrued interest to be converted (if partial):

 

Number of Shares of Common Stock to be issued:

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:

 

 

 

 

 

Facsimile Number:

 

Authorization:

 

By:

 

Title:

 

Dated:

 

Account Number:

 

  (if electronic book entry transfer)

 

Transaction Code Number:

 

  (if electronic book entry transfer)

 











7


